Filed 10/28/20

                         CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FIRST APPELLATE DISTRICT

                                     DIVISION FOUR

 MIDWEST MOTOR SUPPLY CO.,
           Petitioner,
                                               A160096
 v.
 THE SUPERIOR COURT OF                         (Contra Costa County
 CONTRA COSTA COUNTY,                          Super. Ct. No. MSC1902038)
           Respondent;
 PATRICK FINCH,
           Real Party in Interest.


       Petitioner Midwest Motor Supply Co. (Midwest) seeks writ relief from a
trial court order denying its motion to dismiss or stay a lawsuit filed by its
former employee, Patrick Finch, on the basis of forum non conveniens. At
issue is whether Finch may void a forum-selection clause in his employment
agreement under Labor Code section 925, which renders such a clause in an
employment contract voidable by an employee if the contract containing the
clause was “entered into, modified, or extended on or after January 1, 2017.”
(Lab. Code, § 925, subd. (f).)1 The trial court determined Finch could void the
forum-selection clause under section 925 because Midwest modified the
compensation provision of Finch’s employment agreement in 2017 and again
in 2018. Midwest claims this was error, arguing that section 925 applies only



       1   All further undesignated references are to the Labor Code.

                                           1
when a forum-selection clause itself is modified on or after January 1, 2017.
We disagree and shall deny Midwest’s writ petition.
                               BACKGROUND
      Finch began his employment with Midwest in October 2014 as a Sales
Manager in Training. The terms of Finch’s employment were memorialized
in an employment agreement. The employment agreement contained a
forum-selection clause, which stated: “This Agreement shall be construed in
accordance with Ohio Law. The Employee agrees that: (1) Any action
brought by the Employee or on the Employee’s behalf, concerning, relating to
or involving this Agreement, or any other Agreements entered into pursuant
to this Agreement, must be venued in Franklin County, Ohio; and (2) Any
action brought by the Company, or on its behalf, concerning, relating to or
involving this Agreement, or any other Agreements entered into pursuant to
this Agreement, must be venued in Franklin County, Ohio. The parties
hereby consent to the jurisdiction of the state or courts in said county.”
      In May 2016, Midwest promoted Finch to Sales Supervisor. The
exhibits to the 2014 employment agreement were revised to reflect Finch’s
promotion. Finch’s compensation as Sales Supervisor was controlled by
revised Exhibit C. Exhibit C stated that “[t]his description of the Employee’s
compensation supersedes any and all previous descriptions of such
compensation which predates this Exhibit C.” As to the details of Finch’s
compensation, Exhibit C stated: “Please reference the yearly Compensation
and Annual Plan Letter.” At the time of his promotion, Finch’s compensation
for 2016 was described in a Compensation and Annual Plan Letter dated
January 18, 2016, which set Finch’s sales goals and the bonuses he would
receive for meeting those goals, along with other bonuses for the year.




                                        2
      On March 10, 2017, Midwest provided Finch with a Compensation and
Annual Plan letter for 2017, which revised Finch’s compensation, including
his sales goals and bonuses for meeting those goals. On March 14, 2018,
Midwest provided Finch with a Compensation and Annual Plan letter for
2018, which once again revised Finch’s compensation, including his sales
goals and bonuses.
      In September 2019, Finch filed this lawsuit in Contra Costa County
against Midwest, alleging violations of the Labor Code for Midwest’s failure
to pay his final wages on time and failure to reimburse him for business
expenses. Finch also alleged a violation of Business and Professions Code
section 17200 and a cause of action under the Private Attorneys General Act.
      Midwest filed a motion to dismiss or, alternatively, stay this action on
the basis of forum non conveniens. Midwest asserted that Finch was
required to litigate his lawsuit in Franklin County, Ohio, pursuant to the
forum-selection clause in his 2014 employment agreement. Finch opposed
the motion, arguing that the forum-selection clause was unenforceable under
section 925.
      The trial court denied Midwest’s motion. The court concluded that the
2017 and 2018 Compensation and Annual Plan letters modified the 2014
employment agreement that contained the forum-selection clause. Because
these modifications occurred after January 1, 2017, the court concluded they
triggered Finch’s right under section 925 to void the forum-selection clause.
      Midwest challenged the trial court’s ruling by filing a petition for writ
of mandate with us. We issued an order to show cause. The matter is now
before us for decision.




                                       3
                                 DISCUSSION
      Section 925 provides: “An employer shall not require an employee who
primarily resides and works in California, as a condition of employment, to
agree to a provision that would . . . :[¶] (1) Require the employee to adjudicate
outside of California a claim arising in California.” (§ 925, subd. (a).) “Any
provision of a contract that violates subdivision (a) is voidable by the
employee, and if a provision is rendered void at the request of the employee,
the matter shall be adjudicated in California and California law shall govern
the dispute.” (§ 925, subd. (b).) Section 925 became effective January 1,
2017, and applies “to a contract entered into, modified, or extended on or
after January 1, 2017.” (§ 925, subd. (f).)2
      Midwest and Finch disagree about whether section 925 permitted
Finch to void the forum-selection clause in the 2014 employment agreement.
Their dispute centers on the meaning of the phrase “to a
contract . . . modified” in subdivision (f). Midwest argues that this phrase
should be interpreted to mean that a forum-selection clause itself must be
modified or added to a contract on or after January 1, 2017 in order for an
employee to void the clause. Midwest asserts that although it changed
Finch’s compensation after January 1, 2017, the parties neither modified the
forum-selection clause in the 2014 employment agreement nor added a new
forum-selection clause, which precludes Finch from voiding the clause under
section 925. Finch, embracing the trial court’s reasoning, argues that
subdivision (f) is not limited to modifications to a forum-selection clause, but

      2 Section 925 does “not apply to a contract with an employee who is in
fact individually represented by legal counsel in negotiating the terms of an
agreement to designate either the venue or forum in which a controversy
arising from the employment contract may be adjudicated or the choice of law
to be applied.” (§ 925, subd. (e).) Midwest has not argued this provision
applies to Finch.

                                        4
rather applies to any modification to a contract containing a forum-selection
clause that occurs on or after January 1, 2017. Because his employment
agreement was modified after January 1, 2017 to change his compensation,
Finch argues section 925 allowed him to void the forum-selection clause, even
though no changes were made to the forum-selection clause itself.
       We appear to be the first appellate court in this state to address
whether section 925 applies to any modification to a contract or is limited to
the modification of a forum-selection clause specifically. To resolve this issue,
we apply well-known principles of statutory interpretation. “ ‘When we
interpret a statute, “[o]ur fundamental task . . . is to determine the
Legislature’s intent so as to effectuate the law’s purpose. We first examine
the statutory language, giving it a plain and commonsense meaning. We do
not examine that language in isolation, but in the context of the statutory
framework as a whole in order to determine its scope and purpose and to
harmonize the various parts of the enactment. If the language is clear, courts
must generally follow its plain meaning unless a literal interpretation would
result in absurd consequences the Legislature did not intend. If the statutory
language permits more than one reasonable interpretation, courts may
consider other aids, such as the statute’s purpose, legislative history, and
public policy.” [Citation.] “Furthermore, we consider portions of a statute in
the context of the entire statute and the statutory scheme of which it is a
part, giving significance to every word, phrase, sentence, and part of an act in
pursuance of the legislative purpose.” ’ ” (City of San Jose v. Superior Court
(2017) 2 Cal.5th 608, 616–617.)
      Applying these principles, we agree with Finch’s interpretation and
conclude that under section 925, a forum-selection clause is voidable by an
employee if it is contained in a contract that is modified on or after January



                                        5
1, 2017, irrespective of whether the modification was to the forum-selection
clause or another provision.
      Our conclusion is based on the “plain and commonsense” meaning of
the statutory language. First, subdivisions (a) and (b) of section 925 identify
which provisions of a contract are prohibited by law and voidable by an
employee. Among the voidable provisions is a forum-selection clause that
“[r]equire[s] the employee to adjudicate outside of California a claim arising
in California.” (§ 925, subd. (a)(1).) Subdivision (f) then states when a
prohibited provision is voidable by an employee—specifically, when a
“contract” is “entered into, modified, or extended on or after January 1, 2017.”
(§ 925, subd. (f).) Contrary to Midwest’s contention, subdivision (f) does not
limit section 925’s applicability to the modification of a forum-selection
clause. Instead, section 925 applies, without limitation, to the modification of
a “contract,” which is well understood to mean every promise agreed to as
part of a transaction. (See Rest. 2d Contracts, § 1 [“A contract is a promise or
a set of promises for the breach of which the law gives a remedy . . . .”], italics
added.) Read together, the provisions of section 925 state unambiguously
that a forum-selection clause in a contract is voidable by an employee when
any provision of the contract is modified on or after January 1, 2017.
      If, as Midwest urges, we were to read into section 925 a limitation that
restricts the statute’s applicability to the modification or addition of a forum-
selection clause, we would “violate the cardinal rule that courts may not add
provisions to a statute.” (Adoption of Kelsey S. (1992) 1 Cal.4th 816, 827.)
Such a limitation simply does not exist in the statute’s text. In addition,
Midwest’s construction of section 925 whittles section 925 to an
inappropriately narrow scope that would prevent it from fulfilling its
purpose. It is evident from the text of section 925 that the statute’s intent is



                                         6
to provide a California-based employee with a California forum to litigate
employment-related claims if the terms of his or her employment change on
or after January 1, 2017. (Accord Ryze Claim Solutions LLC v. Superior
Court (2019) 33 Cal.App.5th 1066, 1072 (Ryze) [“Labor Code section 925
establishes a policy prohibiting employers from requiring California
employees from agreeing to litigate in a different forum as a prerequisite to
employment, but by its plain language states that its policy applies to
agreements ‘entered into, modified, or extended on or after January 1,
2017.’ ”].) Midwest’s construction of the statute would allow employers to
make changes to almost any provision in an employment agreement—
including changes to material terms such as compensation—yet continue to
require employees to litigate any claim relating to those changes in an out-of-
state forum. An employer could effectively create an entirely new
employment agreement but retain the same non-voidable forum-selection
clause.
      Midwest makes a number of arguments attempting to show that
section 925 is ambiguous with regard to its scope. We are unpersuaded.
Midwest fails to demonstrate any ambiguity, and if anything, its arguments
support our interpretation that a modification to a contract on or after
January 1, 2017 triggers an employee’s right to void a forum-selection clause.
Midwest first argues that our interpretation creates a redundancy in
subdivision (f) because the terms “modified” and “extended” would be
construed to have the same meaning. Midwest explains: “If literally any
modification sufficed to trigger retroactive application of Section 925, the
notion of an ‘extension’ would be meaningless because by definition an
extension of the contract term would be a modification. Such a construction
is to be avoided.” We must, of course, avoid any construction that would



                                        7
create a surplusage in the statute (Doe v. City of Los Angeles (2007)
42 Cal.4th 531, 547), and can easily do so here. A modification is understood
to refer to a “change in the obligations of a party by a subsequent mutual
agreement of the parties.” (West v. JPMorgan Chase Bank (2013)
214 Cal.App.4th 780, 798; see also 1 Witkin, Summary of Cal. Law (11th ed.
2020) Contracts, § 995, p. 1040 [“Modification is a change in the obligation by
a modifying agreement, which requires mutual assent, and must ordinarily
be supported by consideration.”].) An extension, by contrast, refers to “[t]he
continuation of the same contract for a specified period.” (Black’s Law Dict.
(11th ed. 2019) p. 728.) By using both terms in section 925, the legislature
created a distinction between a change to the substance of the parties’
obligations (a modification), and a change to the duration of the parties’
obligations (an extension). There is no redundancy in the meaning of the two
terms.
      Next, Midwest relies on the contract law principle that a modification
to a provision of a contract does not affect provisions that are not modified.
(See Davies Machinery Co. v. Pine Mountain Club, Inc. (1974) 39 Cal.App.3d
18, 25 [“A modification or alteration, unlike a novation, does not terminate
the pre-existing contract”].) Based on this principle, Midwest posits that
“there is no reason to conclude that, on its face, [s]ection 925 would render
voidable the forum selection clause in an employment agreement entered into
before January 1, 2017, if and when the employee is given a raise on or after
January 1, 2017.” Our view is the opposite. The fact that a modification to
one provision in a contract does not affect other provisions is the very reason
the legislature was compelled to include subdivision (f) in section 925. Prior
to the enactment of section 925, a modification to one aspect of an
employment agreement would not impact the other provisions of the



                                        8
agreement, including a forum-selection clause. Thus, in order to provide a
California-based employee with a California forum to litigate employment-
related claims, it was necessary for the legislature to include subdivision (f)
when enacting section 925, so that any subsequent modification to an
employment agreement would allow the employee to void a forum-selection
clause requiring him or her to pursue a legal claim in another state. Section
925 thus created a statutory exception to the general principle of contract
modification whereby a modification to one provision in a contract effectively
modifies a forum-selection clause in the same contract by allowing an
employee to void the clause.
      Midwest also claims that a “diversity of outcomes” in the decisions of
federal district courts that have addressed section 925 reveals that the
statute lacks a plain meaning. Contrary to Midwest’s assertion, there is no
conflict in the federal cases addressing section 925. At least three federal
courts have concluded, as we do, that a modification to an employment
agreement on or after January 1, 2017 triggered section 925, even though the
modification was to a provision other than a forum-selection clause. (See
Friedman v. Global Payments Inc. (C.D. Cal., Feb. 5, 2019, No. CV 18-3038
FMO (FFMx)), 2019 U.S. Dist. Lexis 67414, at *3 [forum-selection clause
voidable under section 925 when amendment to “Sales Policy Manual”
occurring after January 1, 2017 changed plaintiffs’ compensation]; Yeomans
v. World Fin. Grp. Ins. Agency, Inc. (N.D. Cal., Nov. 6, 2019, No. 19-cv-00792-
EMC ) 2019 U.S. Dist. Lexis 193100, at *23–*24 [“Having found that
Plaintiffs plausibly allege they are properly classified as employees, that the
Agreements imposed ‘conditions of employment,’ and that modifications to
the Agreements were made after the effective date of § 925, the Court finds
that Plaintiffs may void the forum-selection clauses at issue.”]; Karl v.



                                        9
Zimmer Biomet Holdings, Inc. (N.D.Cal., Nov. 6, 2018, No. C 18-04176 WHA)
2018 U.S. Dist. Lexis 189997, at *10 [because defendants revised plaintiff’s
compensation on June 1, 2018, “[t]he modification condition required by
Section 925 is met”].)
      Other federal courts have, unsurprisingly, concluded that section 925 is
inapplicable when no modification to an employment contract occurred on or
after January 1, 2017. (Rafeh v. Gold Star Mtg. Fin. Grp., Corp. (C.D. Cal.,
July 12, 2019, No. 2:19-cv-00157-ODW (SKx)) 2019 U.S. Dist. Lexis 116615,
at *12 [because the employment agreements “[did] not address the issue of
pay,” plaintiffs’ pay raises after January 1, 2017 did not trigger application of
section 925; “[t]here is no evidence that the Employment Agreement
containing the forum-selection clause was entered into, modified, or extended
after January 1, 2017.”]; Yates v. Norsk Titanium US, Inc. (C.D. Cal., Sept.
20, 2017, No. SACV 17-01089 AG (SKx)) 2017 U.S. Dist. Lexis 222165, at *7–
*8 [section 925 inapplicable because employment agreement was not modified
on or after January 1, 2017; any “implied-in-fact” modification was invalid
because contract required modifications in signed writing]; Edwards v. C4
Planning Sols., LLC (S.D. Cal., April 18, 2019, No. 3:18-cv-02144-BEN-AGS)
2019 U.S. Dist. Lexis 66607, at *10 [section 925 inapplicable to forum-
selection clause agreed to in 2013; no evidence that the contract containing
clause was modified on or after January 1, 2017].) These federal cases are
similar to Ryze, supra, 33 Cal.App.5th 1066, in which Division Three of this
court held it was error for the trial court to deny a motion to dismiss or stay
in favor of an Indiana forum based on section 925, since the contract
containing the forum-selection clause was not changed on or after January 1,
2017: “The trial court’s decision to apply the policy expressed in Labor Code
section 925 to the Employment Agreement between [the employer and



                                       10
employee], which was not entered into, modified, or extended on or after
January 1, 2017, effectively circumvented the Legislature’s express intent
that the statute not be applied to an earlier agreement or extension.” (Id. at
p. 1072.)
      The final federal case cited by Midwest, Lyon v. Neustar, Inc. (E.D.
Cal., May 3, 2019, No. 2:19-cv-00371-KJM-KJN) 2019 U.S. Dist. Lexis 75307
(Lyon), presents the factual scenario that Midwest claims is required to
trigger section 925—a modification to a forum-selection clause contained in a
pre-2017 contract. (Id. at *2.) The parties executed the original employment
agreement before 2017; after 2017, they entered into a separation agreement
that contained a forum-selection clause modifying the one set forth in the
original agreement. (Id. at *2–*6.) In a preliminary injunction proceeding,
the district court held that the employee showed a likelihood of success on the
merits that the forum-selection clause was voidable under section 925. (Id. at
*13.) Contrary to Midwest’s reading of Lyon, however, it is apparent from the
court’s analysis that what triggered the application of section 925 was not the
change to the forum-selection clause itself, but rather the consequent
modification of the original employment agreement. After explaining that
the “relevant contract is the original employment agreement as modified,” the
court concluded: “Because the forum-selection provision of the separation
agreement directly modified the forum-selection provision of the employment
agreement, and the modification occurred after January 1, 2017, the original
employment agreement as modified is covered by section 925.” (Id. at *19,
*20, italics added.)
      In sum, there is no tension or interpretive dissonance in the cases cited
by Midwest. Instead, they make clear that a modification to a contract




                                      11
occurring on or after January 1, 2017, triggers section 925, while a
modification occurring prior to that date does not.
      Midwest also argues there are “constitutional considerations” that
weigh in favor of construing section 925 narrowly so that an employee may
void a forum-selection clause only if the clause itself is modified on or after
January 1, 2017. First, Midwest claims an interpretation that makes a
forum-selection clause voidable following the modification of any contractual
provision results in a retroactive application of section 925 prohibited by the
Contracts Clauses of the state and federal constitutions. The Contracts
Clauses of both constitutions prohibit the state from passing a law that
impairs the obligations of contracts. (See U.S. Const., Art. I, § 10 [prohibiting
a law “impairing the obligation of contracts”]; Cal. Const., Art. I, § 9 [same].)
But “not all laws affecting pre-existing contracts violate the Clause.” (Sveen
v. Melin (2018) __ U.S. __ 138 S.Ct. 1815, 1821.) “In evaluating legislation
that impairs private contractual rights, the United States Supreme Court
applies what it characterizes as a ‘two-step test.’ [Citation.] As a threshold
question, the court must determine ‘ “whether the state law has, in fact,
operated as a substantial impairment of a contractual relationship.
[Citations.] The severity of the impairment is said to increase the level of
scrutiny to which the legislation will be subjected.” ’ ” (Alameda County
Deputy Sheriff's Assn. v. Alameda County Employees' Retirement Assn. (2020)
9 Cal.5th 1032, 1075.) “If the state law is found to create a ‘substantial’
impairment, ‘the inquiry turns to the means and ends of the legislation.’
[Citation.] To justify the legislation, the state ‘must have a significant and
legitimate public purpose behind the regulation, [citation], such as the
remedying of a broad and general social or economic problem.’ ” (Ibid.)




                                        12
      The flaw with Midwest’s argument is that section 925 does not operate
retroactively because the law does not “change[] the legal effect of past
events.” (Kizer v. Hanna (1989) 48 Cal.3d 1, 7.) When section 925 became
effective on January 1, 2017, the statute did not have an automatic impact on
forum-selection clauses in previously-executed employment agreements.
Instead, the parties’ act of modifying an employment agreement on or after
January 1, 2017 is what allows an employee such as Finch to invoke section
925 and void a forum-selection clause.

      Moreover, even if Midwest were correct that the statute retroactively
affects pre-existing contracts, any impairment to employment agreements
brought on by the forum-selection provision of section 925 would not be
substantial, because that provision does not affect the substantive obligations
of the contract, but only the procedure by which the parties may seek redress
for a violation of those obligations. (Accord 20th Century Ins. Co. v. Superior
Court (2001) 90 Cal.App.4th 1247, 1270 [statute that revived time-barred
insurance claims by one year was not unconstitutional impairment “because
it merely affects the remedy for the violation of the contract, not the
obligations contained within it”].) Further, even if we were to reach the issue
and agree with Midwest that the statute effects a substantial impairment,
any such impairment would seem to be well-supported by a significant and
legitimate public purpose—allowing California residents who work in
California to vindicate their rights in the courts of their home state. The
author of section 925 described the need for the law in unmistakable terms:
“[A]n increasing number of businesses and employers are imposing choice of
venue and choice of law contractual provisions on Californians in order to
evade California law. These contractual provisions allow businesses and
employers to pick laws or venues of other states (and even other countries) to


                                       13
govern a legal dispute in the event that one arises. Accordingly, Californians
who are forced to agree to these contractual terms must travel to another
state or country to litigate or arbitrate a legal claim. Given the expense and
burdens of going to another forum, this ultimately means that a consumer or
an employee is unlikely to vindicate his or her legal rights.” (Assem. Com. on
Judiciary, Rep. on Sen. Bill No. 1241 (2016–2017 Reg. Sess.) as amended
August 19, 2016, pp. 1–2; see also Lyon, supra, 2019 U.S. Dist. Lexis 75307 at
*26 [noting California’s “strong public interest in protecting its employees”].)
      Finally, Midwest argues that our interpretation of section 925 turns
another statute using similar language—section 432.6—into an
unconstitutional ex post facto law. Effective January 1, 2020, section 432.6
prohibits California employers from requiring prospective and current
employees to “waive any right, forum, or procedure” for a violation of the
California Fair Employment and Housing Act or the Labor Code. (§ 432.6,
subd. (a).) Any person violating section 432.6 is guilty of a misdemeanor.
(§ 433.) Similar to section 925, section 432.6 “applies to contracts for
employment entered into, modified, or extended on or after January 1, 2020.”
(§ 432.6, subd. (h).)
      We decline to address whether section 432.6 is an ex post facto law, as
Midwest has not claimed it is subject to liability under section 432.6. It is not
the function of the appellate court to “ ‘ “declare principles or rules of law
which cannot affect the matter in issue in the case before it.” ’ ” (Giles v.
Horn (2002) 100 Cal.App.4th 206, 227.) We are particularly reluctant to
address a hypothetical application of section 432.6 given that, earlier this
year, a federal district court issued a preliminary injunction enjoining the
state from enforcing section 432.6 after determining the statute was
preempted by the Federal Arbitration Act. (See Chamber of Commerce of



                                        14
United States v. Becerra (E.D. Cal. 2020) 438 F.Supp.3d 1078, 1108.) We do,
however, briefly observe that in no sense can section 925 be considered an ex
post facto law because the statute does not penalize conduct that occurred
prior to its enactment. Instead, as noted above, it prohibits the inclusion of
forum-selection clauses in contracts entered into, modified, or extended after
the statute’s effective date. (See Lynce v. Mathis (1997) 519 U.S. 433, 441 [to
be considered an ex post facto law, “a law must be retrospective—that is, ‘it
must apply to events occurring before its enactment’—and it ‘must
disadvantage the offender affected by it’ . . . by altering the definition of
criminal conduct or increasing the punishment for the crime.”])
      Having determined that section 925 is triggered by any modification to
a contract occurring on or after January 1, 2017, it is a simple matter to
conclude that, on the facts presented here, the forum-selection clause in
Finch’s 2014 employment agreement was voidable under section 925.3
Finch’s compensation was governed by Exhibit C to the employment
agreement. Exhibit C, in turn, cross-referenced Finch’s Compensation and
Annual Plan Letter, making the letter part of the employment agreement.
(See Wolschlager v. Fidelity National Title Ins. Co. (2003) 111 Cal.App.4th
784, 790 [parties may incorporate by reference into their contract the terms
of some other document].) The Compensation and Annual Plan Letter was
revised in March of 2017 to change Finch’s compensation, then revised again
in March 2018. Because the Compensation and Annual Plan Letter was
incorporated into the employment agreement, the changes to the letter


      3Midwest states there is a split in authority regarding which party has
the burden of showing the existence and validity of a forum-selection clause.
(See Verdugo v. Alliantgroup, L.P. (2015) 237 Cal.App.4th 141, 149–153.)
Regardless of which party bears the burden, however, we reach the same
conclusion that Finch may void the forum-selection clause.

                                        15
necessarily modified the employment agreement. And, because these
modifications occurred on or after January 1, 2017, they triggered Finch’s
right under section 925 to void the forum-selection clause in the employment
agreement. The trial court correctly denied Midwest’s motion to dismiss or
stay.
                                     DISPOSITION
        The petition for writ of mandate is denied. Finch, the real party in
interest, is entitled to his costs in this writ proceeding. (Rules of Court, rule
8.493(a)(1)(A).)




                                                   _________________________
                                                   BROWN, J.


WE CONCUR:



_________________________
POLLAK, P. J.



_________________________
TUCHER, J.



Midwest Motor Supply Co. v. Contra Costa County Superior Court (A166096)




                                              16
Trial Court:    Contra Costa County Superior Court

Trial Judge:    Hon. Edward G. Weil

Counsel:

Hatmaker Law Group, Susan King Hatmaker, Robert William Branch, for
Petitioner.

No appearance for Respondent.

Lebe Law, Jonathan Michael Lebe; Bisnar Chase, Jerusalem Belgian, Ian
Silvers, for Real Party in Interest.




                                   17